DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2020/0410897 A1) in view of Hetting (US 2020/0164152 A1).
With regard to claim 1, Baker discloses A pharmaceutical container for drug delivery (Fig. 1a), comprising: a barrel (110) configured to slidably receive a stopper (126), the stopper having a proximal end suitable for contacting a plunger rod (114) and a distal end suitable for contacting a pharmaceutical composition, the stopper having a circumferential surface partially contacting an inner surface of the barrel ([0092], as with a standard syringe the stopper is designed to contact the inner surface of the syringe barrel in order to deliver the medication), wherein the stopper has one or more annular protrusions (see Fig. 2 showing element 126 having multiple ridged sections) contacting the inner surface of the barrel when the stopper moves in a distal direction, the annular protrusions each have a rising edge and a falling edge (inherent that a protrusion would have at least two edges, one that could be considered a rising edge and one that could be considered a falling edge) in a proximal-distal direction, the rising edge of a most proximal annular protrusion and the inner surface of the SAG0006.US26barrel span angle X in the distal direction, the falling edge of a most distal annular protrusion and the inner surface span an angle A in a proximal direction, and the ratio X/A is at least 1.05 or greater than 1.1-1.7. Baker does explicitly disclose the ratio between the barrel span angle and the inner surface span angle, however it would be prima facie obvious to optimize the specific angles of the protrusions as doing so does not alter the overall function of the device. Further, no specific function or reasoning has been provided as to why the ratio of angles is unique or required to perform the function of the device. 
However, Baker does not teach a break loose force.
Hetting teaches a syringe wherein the pharmaceutical container exhibits a ratio of a break loose force (BLF) relative to a glide force (GF) of BLF/GF < 2 during a break loose and glide force test and wherein a total glide force variation TGFV = GFmax - GFmin measured when the stopper is moved from a start position to its end position is TGFV < 2 N ([0024]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker with the glide force as taught by Hetting for the purpose of providing a smoother user experience ([0024]). 
With regard to claim 2 and 3, Baker discloses wherein the stopper has one or more annular protrusions (see Fig. 2 showing element 126 having multiple ridged sections) contacting the inner surface of the barrel when the stopper moves in a distal direction, the annular protrusions each have a rising edge and a falling edge (inherent that a protrusion would have at least two edges, one that could be considered a rising edge and one that could be considered a falling edge) in a proximal-distal direction, the rising edge of a most proximal annular protrusion and the inner surface of the SAG0006.US26barrel span angle X in the distal direction, the falling edge of a most distal annular protrusion and the inner surface span an angle A in a proximal direction, and the ratio X/A is at least 1.05 or greater than 1.1-1.7. Baker does explicitly disclose the ratio between the barrel span angle and the inner surface span angle, however it would be prima facie obvious to optimize the specific angles of the protrusions as doing so does not alter the overall function of the device. Further, no specific function or reasoning has been provided as to why the ratio of angles is unique or required to perform the function of the device. 
With regard to claim 4, Baker discloses wherein the stopper has at least two annular protrusions (see Fig. 2, element 126, there are 3 ridged sections). 
With regard to claim 5, Baker discloses wherein the pharmaceutical container is a syringe (Fig. 1a). 
With regard to claim 7, Baker discloses wherein the inner surface of the barrel has a surface roughness Ra of less than 100nm ([0135), 0.001 um translates to less than 100 nm). 
With regard to claim 9, Baker discloses the claimed invention except for the specific glide force. 
Hetting teaches wherein the ratio of the break loose force BLF relative to the glide force GF is characterized by BLF/GF < 3 after accelerated aging for 105 days ([0024]; while Hetting does not teach the specific number of days, it would be prima facie obvious to optimize glide force without altering the overall function of the device).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker with the glide force as taught by Hetting for the purpose of providing a smoother user experience ([0024]). 
With regard to claim 10, Baker discloses wherein the pharmaceutical container exhibits a maximum break loose and glide force of not more than 12 N during a break loose and glide force test ([0095], Fig. 12e; while Baker does not explicitly disclose a glide force of not more than 12N, it would be prima facie obvious to optimize the surface roughness as taught by Baker [0135], such that a glide force of less than 12N may be achieved).
With regard to claim 11, Baker discloses a surface roughness of the inner surface of the barrel declines from the stopper's start position to its end position by at least 3 % of at least one of Ra roughness or Rms roughness ([0135], while Baker does not explicitly disclose the surface roughness Ra declines by at least 3% from start to finish, Baker does teach the surface roughness may be varied between 0.001 Ra to 25 Ra which would allow for at least a 3% difference in surface roughness if the start position where at the greatest roughness 25Ra and the end position was the low end of the roughness range 0.001 Ra). Thus it would be prima facie obvious for one of ordinary skill in the art to optimize the surface roughness such that it declined by at least 3%.
With regard to claim 14, Baker discloses the claimed invention except for the specific material. 
Hetting teaches a syringe made of glass ([0024]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker with the glass syringe as taught by Hetting as a glass syringe is well-known in the art. 

With regard to claim 15, Baker discloses wherein the inner surface of the barrel is coated or uncoated (the syringe in Baker does not teach a coating and therefore is considered uncoated). 
With regard to claim 16, Baker discloses further comprising a liquid composition contained in the barrel ([0141]). 
With regard to claim 17, Baker discloses the claimed invention except for the specific liquid agent. 
Hetting teaches delivering a protein ([0004]) or a vaccine ([0023]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the agent of Baker with the agent of Hetting as a simple substitution is well-known in the art and does not alter the overall function of the device. 
With regard to claim 18, Baker discloses further comprising a stopper (126) slidably received in the barrel. 
With regard to claim 19, Baker discloses wherein the stopper has one or more annular protrusions (see Fig. 2 showing element 126 having multiple ridged sections) contacting the inner surface of the barrel when the stopper moves in a distal direction, the annular protrusions each have a rising edge and a falling edge (inherent that a protrusion would have at least two edges, one that could be considered a rising edge and one that could be considered a falling edge) in a proximal-distal direction, the rising edge of a most proximal annular protrusion and the inner surface of the SAG0006.US26barrel span angle X in the distal direction, the falling edge of a most distal annular protrusion and the inner surface span an angle A in a proximal direction, and the ratio X/A is at least 1.05 or greater than 1.1-1.7. Baker does explicitly disclose the ratio between the barrel span angle and the inner surface span angle, however it would be prima facie obvious to optimize the specific angles of the protrusions as doing so does not alter the overall function of the device. Further, no specific function or reasoning has been provided as to why the ratio of angles is unique or required to perform the function of the device. 
With regard to claim 20, Baker discloses a method of treatment, comprising administering to a subject an effective amount of an active ingredient using a pharmaceutical container comprising: a barrel (Fig. 1a, element 110) configured to slidably receive a stopper (126), the stopper having a proximal end suitable for contacting a plunger rod (114) and a distal end suitable for contacting a pharmaceutical composition, the stopper having a circumferential surface partially contacting an inner surface of the barrel ([0092], as with a standard syringe the stopper is designed to contact the inner surface of the syringe barrel in order to deliver the medication), wherein the stopper has one or more annular protrusions (see Fig. 2 showing element 126 having multiple ridged sections) contacting the inner surface of the barrel when the stopper moves in a distal direction, the annular protrusions each have a rising edge and a falling edge (inherent that a protrusion would have at least two edges, one that could be considered a rising edge and one that could be considered a falling edge) in a proximal-distal direction, the rising edge of a most proximal annular protrusion and the inner surface of the SAG0006.US26barrel span angle X in the distal direction, the falling edge of a most distal annular protrusion and the inner surface span an angle A in a proximal direction, and the ratio X/A is at least 1.05 or greater than 1.1-1.7. Baker does explicitly disclose the ratio between the barrel span angle and the inner surface span angle, however it would be prima facie obvious to optimize the specific angles of the protrusions as doing so does not alter the overall function of the device. Further, no specific function or reasoning has been provided as to why the ratio of angles is unique or required to perform the function of the device. 
However, Baker does not teach a break loose force.
Hetting teaches a syringe wherein the pharmaceutical container exhibits a ratio of a break loose force (BLF) relative to a glide force (GF) of BLF/GF < 2 during a break loose and glide force test and wherein a total glide force variation TGFV = GFmax - GFmin measured when the stopper is moved from a start position to its end position is TGFV < 2 N ([0024]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker with the glide force as taught by Hetting for the purpose of providing a smoother user experience ([0024]). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2020/0410897 A1) in view of Hetting (US 2020/0164152 A1) and in further view of Berg et al. (US 2018/0243508 A1).
With regard to claim 6, Baker discloses the claimed invention except for a water contact angle.
Berg teaches a syringe having a water contact of at least 80 degrees ([0124]) or 85 degrees ([0124]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker with the water contact angle as taught by Berg because doing so is well-known in the art and does not impact the overall function of the device ([0124]). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2020/0410897 A1) in view of Hetting (US 2020/0164152 A1) and in further view of Shluzas et al. (US 2018/0117260 A1). 
With regard to claim 8, Baker/Hetting discloses the claimed stopper except for the specific material. 
Shluzas teaches a syringe stopper may be coated with PTFE ([0005]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker/Hetting with the stopper coating as taught by Shluzas for the purpose of providing better sliding capability of the stopper ([0005]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/816,720 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present invention are taught by the limitations of claim 1, 3, 5 of the co-pending application including the limitations of a barrel having a stopper with a ratio of a break loose force to glide force of less than or equal to 2, one or more annular protrustions having specific angle.
Further, the dependent claims of the present invention correspond to dependent claims in the co-pending application as outlined below. 
Present Invention
Co-pending Application
2
6
3
6
4
7
5
10
6
2
7
8
8
9
9
4
10
12
11
1
14
11
15
13
16
15
16
15
17
16
18
18
19
3


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claimd 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the Double Patenting Rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783